Citation Nr: 0307748	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  95-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective vision, including optic atrophy in the 
left eye.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected tinea pedis and onychomycosis of 
the toenails.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to May 1962 
and from June 1963 to December 1964.

In a December 1990 rating decision the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (the RO) denied 
the veteran's claim of entitlement to service connection for 
bilateral defective vision with optic atrophy in the left 
eye, claimed to be a residual of an in-service injury to the 
left eye.  The RO also denied entitlement to service 
connection for bilateral hallux valgus.  The RO notified the 
veteran of the decision in January 1991, and he submitted a 
notice of disagreement with that decision.  The RO issued a 
statement of the case in November 1991.  Following the 
issuance of the statement of the case the veteran did not 
file a timely  substantive appeal.  

The veteran again claimed entitlement to service connection 
for eye disorders and hallux valgus, and in March 1993 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claims.  
The veteran was notified of the March 1993 decision by letter 
dated March 15, 1993; he did not appeal.

In December 1993 the veteran presented another claim for 
service connection for bilateral defective vision and hallux 
valgus.  In a December 1994 rating decision the RO again 
determined that new and material evidence had not been 
submitted to reopen the previously denied claims.  The 
veteran has perfected an appeal of the December 1994 
decision.

In the December 1990 rating decision referred to above, the 
RO granted the veteran's claim of entitlement to service 
connection for bilateral tinea pedis and onychomycosis.  In 
the December 1994 rating decision the RO denied entitlement 
to a compensable disability rating for tinea pedis with 
onychomycosis of the toenails.  The veteran also perfected an 
appeal of that issue.

The veteran's appeals were previously before the Board of 
Veterans' Appeals (Board) in August 1998 and August 2000, at 
which times the Board remanded the case to the RO for 
additional development.  That development has been completed, 
to the extent possible, and the appeal returned to the Board 
for consideration.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
bilateral defective vision, including optic atrophy in the 
left eye, in March 1993.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
bilateral defective vision, including optic atrophy in the 
left eye, has not been received since the March 1993 RO 
decision. 

3.  The RO last denied entitlement to service connection for 
bilateral hallux valgus in March 1993.

4.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for bilateral hallux valgus has not been received 
since the March 1993 RO decision.
 
5.  Tinea pedis with onychomycosis of the toenails is 
manifested by cracking of the skin on the dorsal surface of 
the toes and thickened nails on the fifth toes of each foot.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision in which the RO denied 
entitlement to service connection for bilateral defective 
vision, with optic atrophy of the left eye, is final; new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C.A. §§  5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2002).

2.  The March 1993 rating decision in which the RO denied 
entitlement to service connection for bilateral hallux valgus 
is final; new and material evidence has not been submitted, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 
(2002).

3.  The criteria for a compensable disability rating for 
tinea pedis with onychomycosis are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Code 7806 (2002); Schedule for Rating Disabilities; The Skin, 
4.67 Fed. Reg. 49,590 (July 31, 2002) [to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7820].


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current vision problems were 
caused by an injury to the left eye that occurred in service.  
He claims that service connection should be granted for his 
currently diagnosed hallux valgus because he had problems 
with his feet during service.  Implicit in the veteran's 
presentation is the contention that he has submitted new and 
material evidence which is sufficient to reopen his 
previously-denied claims

The veteran also contends that his tinea pedis has worsened 
in severity and warrants a compensable disability rating.  

In the interest of clarity, the Board will first address the 
two service connection claims, and then move on to a 
discussion of the increased rating claim.

Service connection claims
 
Relevant law and regulations

Service connection - in general

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 
38 C.F.R. § 3.303 (2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Congenital or developmental defects, including refractive 
error of the eyes, are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9 (2001); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996) and cases cited therein.

Finality/new and material evidence

A decision of a RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the veteran's claim was 
initiated prior to August 2001, his claim will be adjudicated 
by applying the law previously in effect.

Under the applicable law, evidence is considered to be 
"new" if it was not previously submitted to agency 
decisionmakers and it is not cumulative or redundant.  The 
evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration 
and, by itself or in connection with evidence previously 
considered, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).



The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § §§ 5100, 5102, 5103, 5103A, 5107].  
The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A].

As noted above, the revision in 38 C.F.R. § 3.156, concerning 
new and material evidence, effective August 29, 2001 is not 
applicable to these claims, which were filed years earlier.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 C.F.R. § 
3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In October 1998 the RO informed the veteran of the evidence 
needed to substantiate his claims by instructing him to 
identify all medical care providers who had treated him for 
the claimed disabilities since his separation from service.  
The RO also informed him that he was responsible for making 
sure that VA received his medical records.  

The RO provided the veteran a statement of the case in May 
1995, and supplemental statements of the case in February 
2000 and October 2001.  In those documents the RO informed 
the veteran of the regulatory requirements for establishing 
service connection and the regulatory definition of new and 
material evidence, and provided him the rationale for 
determining that the evidence he had then submitted did not 
constitute new and material evidence.  

Crucially, following return of the veteran's appeal to the 
Board, in a December 2002 notice the Board informed the 
veteran of the provisions of the VCAA in terms of VA's duty 
to notify him of the evidence required to substantiate his 
claim.  The Board also informed him of the specific evidence 
required to establish service connection for the claimed 
disorders.  The veteran did not respond to that notice.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence that could be considered new and material, and the 
evidence needed to substantiate his claim for service 
connection.

(ii.)  Duty to assist

As has been discussed above, the statutory duty to assist 
does not come into play until a claim has been reopened.  See 
38 U.S.C.A. § 5103A.

With respect to more general due process considerations, the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2002).  

In August 2000, the Board remanded this case to the RO so 
that the veteran could be scheduled for a personal hearing.  
The veteran failed to report for a videoconference hearing 
which was scheduled to be conducted on November 14, 2002.  To 
the Board's knowledge, the veteran has offered no explanation 
as to why he was unable to appear, and he has since made no 
request for another hearing. Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2002). 

It appears that the veteran was incarcerated while this 
appeal has been pending.  The Board's August 1998 remand 
discussed this fact.  Indeed, the reason for that remand was 
to insure compliance with Wood v. Derwinski, 1 Vet. App. 406 
(1991) and Bolton v. Brown, 8 Vet. App. 185 (1995) [even 
though incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans].    
However, there is no indication that he is currently 
incarcerated.  
1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective vision, including optic atrophy in the 
left eye.

Factual background

Evidence previously of record

The evidence of record when the RO most recently finally 
denied service connection for bilateral defective vision with 
optic atrophy of the left eye in March 1993 consisted of the 
veteran's service medical records, private treatment records, 
reports of VA examinations in May 1978 and September 1990, an 
April 1988 VA treatment record, and the veteran's statements.

The service medical records disclose that an eye examination 
in September 1961 showed visual acuity of 20/20 in both eyes, 
and the veteran was given reading glasses due to a complaint 
of headaches.  His visual acuity was 20/20 in April 1962; he 
had been given glasses to prevent eye strain.  His vision was 
20/20 when he was separated from service in May 1962.  

On re-enlistment in June 1963, the veteran's visual acuity 
was determined to be 20/30 in both eyes, which was described 
as a refractive error that did not need correction.  In March 
and April 1964 he complained of soreness in the left eye 
following a blow, which resulted in a hematoma that was 
successfully treated.  In August 1964 examination revealed a 
localized area of irritation in the left lower lid; the 
veteran's vision was good and there was no sign of a foreign 
body.  He was treated with an eye ointment.  When separated 
from service in November 1964, the veteran's visual acuity 
was 20/20.

The veteran claimed entitlement to non-service connected 
pension benefits in March 1978.  He made no reference to any 
eye disability.  During a May 1978 VA neurology examination 
he denied ever having had any injury to the head, and the 
examination of his eyes was normal.

VA treatment records disclosed that in April 1988 the veteran 
reported having incurred an eye injury in 1964, with a 
progressive decrease in vision.  Examination then revealed 
visual acuity in the left eye of 20/200, and in the right eye 
of 20/70.  He was referred to the eye clinic for examination, 
but there is no record of him having kept that appointment.

The veteran initially claimed entitlement to compensation 
benefits for the residuals of an eye injury in July 1990, 
approximately 25 years after he was separated from service.  
Private treatment records that he then submitted, which were 
dated from March 1974 to April 1987, make no reference to any 
complaints pertaining to the eyes.  When hospitalized 
following a motor vehicle accident in August 1981, 
examination of the eyes was normal.

During a September 1990 VA neurology examination the veteran 
reported having been struck in the left eye by a falling tree 
in 1963.  He also reported having had declining vision since 
the 1970s.  The neurologist was unable to provide an 
explanation for the veteran's decrease in vision, and 
recommended an ophthalmology evaluation.

The veteran underwent the ophthalmology evaluation in 
September 1990, at which time he reported having incurred a 
laceration to the left upper eyelid as a result of being hit 
in the face by a tree limb while cutting trees 20 years 
previously (1970).  He stated that the eye had been patched 
for a few days and that he had decreased vision for about a 
month, then his vision returned to normal.  He also stated 
that the vision in both eyes had been decreasing over the 
previous seven to eight years.  The examination resulted in a 
diagnosis of optic atrophy in the left eye of unclear 
etiology.  

Based on the evidence shown above, in a December 1990 rating 
decision the RO initially denied service connection for 
bilateral defective vision with optic atrophy of the left eye 
because the evidence did not show that the currently 
diagnosed disorder was related to the veteran's service.  

In the untimely substantive appeal received at the RO in 
April 1992, the veteran reported having received medical care 
for his eyes since they were injured in service.  He did not, 
however, identify the medical care providers.  He also stated 
that he had pain in the left eye since 1963.  The RO treated 
the untimely substantive appeal as an attempt to reopen his 
claim.  In March 1993 the RO determined that new and material 
evidence had not been presented as to that claim.  The 
veteran did not appeal that determination.

Additional evidence

The evidence received subsequent to the March 1993 decision 
includes the veteran's statements, private and VA treatment 
records, and the report of a VA examination in April 1999.  
In his December 1993 claim the veteran stated that an eye 
examination in 1978 showed a decrease in vision, and that his 
vision had continued to get worse since then.  In multiple 
statements he asserted that the decrease in vision was caused 
by the injury to his eye during service.  In a February 1994 
statement he reported that he had incurred an injury to his 
left eye during service, that he had problems with his left 
eye intermittently after service, and that examinations 
following service were normal.  He stated that an examination 
in 1989 had shown a decrease in vision.

Medical records from the Texas Department of Criminal Justice 
include a March 1993 treatment record indicating that the 
veteran reported having incurred optic nerve damage in the 
left eye 20 years previously (i.e. in approximately 1973).  
That examination revealed visual acuity of 20/200 in both 
eyes.  The examiner provided a diagnosis of traumatic optic 
nerve atrophy in the left eye, but the only pathology found 
in the right eye was astigmatism.  The diagnosis of traumatic 
optic atrophy in the left eye was continued in subsequent 
examinations, which noted that the veteran had a history of 
injury to the left eye.

The VA treatment records disclose that the veteran continued 
to complain of poor vision.  In September 2000 he reported 
having been told by a private physician that he had optic 
atrophy in the left eye.  In October 2000 and April 2001 he 
stated that he had had vision problems for the previous ten 
years, but he also stated that he had had poor vision in the 
left eye since having been hit in the eye in 1964.  
Examination then revealed no pathology in the right eye, and 
optic atrophy in the left eye.

In conjunction with the August 1991 examination conducted by 
the SSA the veteran reported having been struck in the left 
eye by a tree branch while in service.  
He further stated that he began having poor vision two to 
three years previously.  The examination resulted in markedly 
impaired vision in the right eye (20/200) and a blind left 
eye, apparently due to optic atrophy.  The examiner did not 
provide any opinion regarding the etiology of the vision 
problems.

An ophthalmology examination obtained in October 1991 in 
conjunction with the veteran's claim for Social Security 
benefits showed visual acuity of 20/400 in both eyes, with or 
without correction.  The examiner stated that he was unable 
to determine the cause for the decrease in visual acuity.  

The veteran was awarded disability benefits by a SSA 
Administrative Law Judge due to blindness.  Disability had 
been denied at lower appellate levels because there was no 
pathology to support the veteran's claimed reduction in 
visual acuity.

The veteran submitted the report of a November 1996 private 
optometric examination showing that he was blind in the left 
eye and that 30 years previously he had incurred an injury 
while in service.

During an April 1999 VA ophthalmology examination the veteran 
reported having decreased vision for approximately 15 years.  
He also reported that a tree limb hit him in the eye in 1964 
or 1965, while in service, following which his eye was 
swollen shut for a week.  After the injury his vision 
improved, but a few years later it decreased.  The examiner 
found that this description was not consistent with trauma-
induced optic atrophy.

The RO asked the ophthalmologist who conducted the 
examination in April 1999 to provide an opinion on whether 
the injury to the left eye during service was the cause of 
the veteran's blindness.  In September 1999, the physician 
reviewed the veteran's medical records and found that a 
complete and accurate analysis of the cause of his vision 
loss could not be determined because 1) testing of his visual 
acuity over the years had been very sporadic and 
inconsistent; 2) extensive diagnostic testing previously 
recommended had not been completed; 3) although there was 
evidence of optic atrophy in the left eye, there was no 
evidence of pathology in the right eye to explain any loss of 
vision; and 4) the indication in the medical records that the 
optic atrophy in the left eye was due to trauma was only a 
suggestion.  The examiner recommended a lengthy list of 
examinations and diagnostic tests that might provide the 
information needed to accurately determine the cause of the 
vision loss, none of which have been completed.

The veteran submitted the report of a January 2001 
ophthalmology evaluation showing that he had optic atrophy in 
the left eye secondary to trauma, and vision loss in the 
right eye of unknown etiology.

Analysis

The unappealed March 1993 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, new and 
material evidence must be submitted in order to reopen the 
claim.  See 38 U.S.C.A. § 5108. 

The multiple statements submitted by the veteran following 
the March 1993 denial of service connection are not "new" 
because they are cumulative of the evidence previously of 
record.  In conjunction with his prior claim he had asserted 
that his loss of vision was due to trauma that he had 
incurred in service, which allegation is repeated in the 
statements he submitted after March 1993.  

Various medical treatment and examination records which have 
been added to the record since March 1993 and which document 
bilateral vision loss with optic atrophy in the left eye are 
cumulative and not "new" because the medical evidence 
previously of record reflected those findings.  The report of 
the November 1996 private optometric examination is also 
cumulative, because the evidence of record in March 1993 
showed that the veteran was blind in the left eye and that he 
had incurred an eye injury while in service.

The medical records from the Texas Department of Criminal 
Justice and the report of the January 2001 ophthalmology 
evaluation are not "new," because the evidence previously of 
record showed that the veteran had vision loss in both eyes, 
with optic atrophy in the left eye, and that he claimed that 
the vision loss was due to trauma.  
If a veteran's factual contentions have been considered 
previously and rejected, they cannot be accepted as new and 
material evidence simply because they now form the basis of a 
medical opinion.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  The evidence of record in March 1993, and rejected 
by the RO, included the veteran's assertions that his vision 
loss was due to the prior injury to the left eye.  The fact 
that those assertions were incorporated into the examination 
reports does not, therefore, constitute "new" evidence.  The 
Court has specifically held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); see also  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

The report of the April 1999 VA ophthalmology examination is 
"new," in that the evidence previously of record did not 
include a medical opinion that was based on review of the 
veteran's medical records.  That opinion is not material, 
however.  Although the physician provided an opinion 
regarding a nexus between the vision loss and traumatic 
injury to the eye, he determined that the description of the 
injury and subsequent vision loss were not consistent with 
trauma-induced optic atrophy.  In other words, the nexus 
opinion was unfavorable to the veteran's claim.  This opinion 
is accordingly not material, because it does not bear 
directly and substantially on the issue being considered, 
that being the establishment of a nexus between the currently 
diagnosed vision loss and an in-service disease or injury.

In summary, the evidence submitted following the March 1993 
denial of service connection is cumulative, or not probative 
of the element being established.  The Board finds, 
therefore, that evidence that is both new and material has 
not been submitted, and the claim of entitlement to service 
connection for bilateral defective vision, including optic 
atrophy in the left eye, is not reopened.  The benefit sought 
on appeal remains denied.

As final note, the Board wishes to make it clear that it is 
aware that several physicians have commented on certain 
puzzling aspects of this case and some examiners have 
suggested that further examination and testing be done to 
attempt to determine exactly what is the nature and etiology 
of the veteran's eye disability.
The Board believes that this is not necessary.  Setting aside 
the fact that at least some of the confusion appears to stem 
from an inconsistent presentation on the part of the veteran, 
in the absence of a reopened claim there is no duty on the 
part of VA to assist the veteran in the development of his 
claim.  In addition, there is no duty on the part of VA to 
determine the cause of the claimed disability.  
2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus.

Factual Background

Evidence previously of record

The evidence of record when the RO most recently denied 
service connection for bilateral hallux valgus in March 1993 
consisted of the veteran's service medical records, private 
treatment records, the reports of VA examinations in May 1978 
and September 1990, an April 1988 VA treatment record and the 
veteran's statements.

The veteran's service medical records disclose that in 
February 1962 he reported having sore feet after a road 
march, and in March 1962 he complained of numbness in the 
right foot.  No diagnosis was made at either time.  Both feet 
were normal when he was separated from service.  

The veteran claimed entitlement to non-service connected 
pension benefits in March 1978, and then made no reference to 
a foot disability.  Examination in May 1978 showed that his 
gait was normal and he was able to walk on his heels and 
toes.

The veteran initially claimed entitlement to compensation 
benefits for foot problems in July 1990, approximately 
25 years after he was separated from service.  In conjunction 
with that claim he submitted private treatment records 
showing that in March 1974 he complained of a painful callus 
on the right foot below the second and third toes.  He 
incurred a fracture of the left great toe in September 1979 
as the result of a personal assault.    

During a September 1990 VA orthopedic examination the veteran 
reported having had pain in his feet for many years.  He had 
undergone surgical correction of deformed toes in 1978 or 
1979.  Following the examination the examiner provided a 
diagnosis of bilateral hallux valgus.

Based on the evidence shown above, in the December 1990 
rating decision the RO initially denied service connection 
for bilateral hallux valgus because there was no evidence of 
that disorder having been incurred in service.  

In March 1993 the RO  recently determined that new and 
material evidence had not been presented as to that claim.

Additional evidence 

Evidence received subsequent to the March 1993 decision 
includes the veteran's statements, private and VA treatment 
records, and the report of a VA examination in April 1999.  
In multiple statements the veteran reported that he continued 
to have constant pain in his feet.

The records from the Texas Department of Criminal Justice 
show that he had bilateral bunions and bilateral elevated 
second toes.  An examination conducted in August 1991 in 
conjunction with his claim for Social Security benefits was 
negative for any foot pathology, although he complained of 
painful feet that began one or two years previously.  The VA 
treatment records also document the presence of bilateral 
bunions, but none of the medical records give any etiology 
for the disorder.

The report of an April 1999 VA examination indicates that, 
based on review of medical records, there was no evidence of 
hallux valgus during service.  According to the veteran, he 
had undergone surgery on his feet in 1973 or 1974 because the 
second toe was in a cock-up position.  Based on the results 
of the examination, including an X-ray study, the examiner 
provided diagnoses of bilateral hallux valgus with 
degenerative joint disease, right foot greater than left.  
The examiner provided the opinion that the hallux valgus was 
developmental and secondary to flat feet and hypermobile 
first rays.  The examiner also determined that the foot 
deformity was probably not related to any incident of the 
veteran's military service.
 

Analysis

The unappealed March 1993 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, new and 
material evidence must be submitted in order to reopen the 
claim.  See 38 U.S.C.A. § 5108.

The veteran's statements, the private and VA treatment 
records, and the examination report from the SSA are not 
"new" because they are cumulative of the evidence previously 
of record, which documented the existence of bilateral hallux 
valgus and complaints of painful feet.  The veteran's 
statements are merely reiterative of previous statements to 
that effect and cannot be considered to be new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).   With respect to the 
medical evidence, the  Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).

The report of the April 1999 VA examination is "new," in that 
the evidence previously considered did not include any 
opinion regarding the etiology of the bilateral hallux 
valgus.  Although the examining physician provided an opinion 
regarding a nexus to service, that opinion was that a nexus 
did not exist.  Because the evidence is counter to the 
veteran's contentions, it is not material and need not be 
considered in order to fairly decide the merits of his claim.

In summary, the evidence submitted following the March 1993 
denial of service connection is cumulative, or is not 
probative of the element being established.  The Board finds, 
therefore, that new and material evidence has not been 
submitted, and the claim of entitlement to service connection 
for bilateral hallux valgus is not reopened.  The benefit 
sought on appeal is accordingly denied.

As a final note with respect to these two issues, as 
discussed above Board has determined that new and material 
evidence has not been submitted to reopen the claims of 
entitlement to service connection for defective vision, with 
optic atrophy in the left eye, and bilateral hallux valgus.   
Because the veteran's claims to reopen were submitted prior 
to August 29, 2001, in the absence of a finding that new and 
material evidence has been submitted VA does not have a duty 
to assist him in obtaining evidence in support of his claim.  
Cf. 38 C.F.R. § 3.159(c) (2002).

3.  Entitlement to an increased (compensable) disability 
rating for tinea pedis and onychomycosis of the toenails.

Relevant law and regulations

The VCAA

The provisions of the VCAA, which have been discuss by the 
board above, are applicable to this issue.  See Holliday, 
supra. 

(i.)  Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the veteran a statement of the case in May 
1995 and supplemental statements of the case in February 2000 
and October 2001.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to a higher rating, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO informed the 
veteran of the evidence required to substantiate his claim in 
October 1998 by instructing him to identify all medical care 
providers who had treated him for tinea pedis since 1964.  
The RO further informed him that it was his responsibility to 
make sure that VA received his medical records.

Critically, in a December 2002 notice the Board informed the 
veteran of the provisions of the VCAA, in terms of VA's duty 
to notify him of the evidence needed to substantiate his 
claim and to assist him in obtaining relevant evidence.  The 
Board informed the veteran of the specific evidence required 
to establish entitlement to a higher rating, in terms of the 
criteria in effect prior to August 2002 and the changes to 
the rating criteria that became effective in August 2002.  
The Board also informed the veteran that he was responsible 
for identifying any medical care providers who had evidence 
relevant to his claim and for providing authorizations for 
the release of medical information for each such provider, so 
that VA could obtain the records of that treatment on his 
behalf.  As an alternative, he could obtain the medical 
records, and any relevant lay evidence, and submit that 
evidence to VA.  The veteran did not respond to the December 
2002 notice.

Based on this history, the Board finds that VA has fulfilled 
its obligation to inform the veteran of the evidence needed 
to substantiate his claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the VA treatment records identified by 
the veteran and a copy of his claims file from the SSA, and 
provided him a VA medical examination, which will be 
discussed in greater detail below.  The report of the medical 
examination reflects that the examiner reviewed the veteran's 
medical records, recorded his past medical history, noted his 
current complaints, conducted a physical examination, and 
rendered appropriate diagnoses and opinions. 

The veteran and his representative have been accorded the 
opportunity to present evidence and argument.  The veteran 
was scheduled to appear at a videoconference hearing with the 
Board in November 2002, but did not appear for the hearing.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2002).  



Evaluation of skin disorders

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
[to be codified at 38 C.F.R. § 4.118].  Because the veteran's 
appeal was initiated prior to the change in the regulations, 
he is entitled to the application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  See VAOPGCPREC 
3-00.

The RO adjudicated the veteran's increased claim using only 
the former rating criteria.  However, the Board provided the 
revised rating criteria to the veteran in the December 2002 
notice, along with an explanation of the Board's proposed 
reliance on the revised regulation.  The veteran was then 
given the opportunity to submit evidence and argument in 
response.  Thus, any potential due process defect as been 
cured by the Board's action.   

In addition, the Board observes that this case has been in 
appellate status for close to a decade without resolution.  
As the Court stated in Erspamer v. Derwinski, 1 Vet. App. 3, 
11 (1990): "Ten years is an undeniably, and unacceptably, 
long time to have passed since [the appellant] first filed 
the claim for benefits with the VA.
The delays have benefited neither the parties nor the public 
and they cannot be permitted to continue. The petitioner has 
a right to a decision on her claim." Although the resolution 
in the instant case has been delayed by numerous factors, 
many of which were not within the Board's control, the Board 
agrees with the stated goals of the Court and does not 
believe that a remand for additional readjudication would be 
in anyone's interest.

The Board finds, therefore, that it can consider both the 
original and revised version of the rating criteria without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993) [the Board is precluded from considering new law 
that the RO has not previously applied, in the absence of a 
finding that such consideration is not prejudicial to the 
veteran].

Specific schedular criteria

According to the regulation in effect prior to August 2002, 
there was no diagnostic code specifically for tinea pedis or 
onychomycosis.  The disorder was evaluated as analogous to 
eczema under Diagnostic Code 7806 because the functions 
affected, the anatomical localization, and the symptomatology 
are most closely analogous to that disorder.  See 38 C.F.R. 
§ 4.20 (2002).   

Diagnostic Code 7806 provided a 10 percent rating if there 
was exfoliation, exudation or itching involving an exposed 
surface or extensive area.  
A noncompensable rating was warranted if the manifestations 
were slight, if any, exfoliation, exudation, or itching, if 
on a non-exposed surface or a small area.  38 C.F.R. § 4.118 
(2002).

According to the revised rating criteria, tinea pedis is 
included in the description of dermatophytosis under 
Diagnostic Code 7813.  Those disorders are to be rated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability.  There 
is no indication that the veteran's tinea pedis is present on 
the head, face, or neck; or that its predominant 
manifestation is in the form of scars.  The disorder is, 
therefore, appropriately rated as dermatitis under Diagnostic 
Code 7806.  See 67 Fed. Reg. 49,590 (July 31, 2002) [to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7813].  

The revised version of Diagnostic Code 7806 provides a 
10 percent rating if at least five percent, but less than 
20 percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  The disorder is rated as non-compensable if less 
than five percent of the entire body or less than five 
percent of exposed areas are affected, and no more than 
topical therapy has been required during the past 12-month 
period.  67 Fed. Reg. 49,590 (July 31, 2002) [to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7806].  

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  See Ortiz, 274 F.3d at 
1365.

Factual background

The veteran claimed entitlement to an increased rating in 
December 1994.  The RO had difficulty arranging a VA 
examination for him because he was incarcerated. There is no 
medical evidence pertaining to a skin disorder of the feet 
prior to April 1999.  He underwent VA examination in April 
1999.  The examiner noted the presence of onychomycosis on 
the fifth toes of each foot, but expressly found that the 
tinea pedis was in remission.  

VA treatment records disclose that in December 2000 the 
veteran had an outbreak of tinea pedis, for which a topical 
medication was given.  The medical care provider did not 
describe the extent of any lesions.  In February 2001 the 
veteran reported that use of the cream had relieved his 
symptoms intermittently.  Examination then revealed mild 
cracking of the plantar surface of the toes.

Analysis

The Board will evaluate the veteran's service-connected skin 
disability under both the former and current schedular 
criteria.  See Karnas, supra and VAOPGCPREC 3-00. 

As discussed above, under the former rating criteria, a 
10 percent rating is applicable if the skin disorder is 
manifested by exfoliation, exudation or itching involving an 
exposed surface or an extensive area.  Based on the revised 
rating criteria, a 10 percent rating applies if the disorder 
affects at least five percent, but less than 20 percent, of 
the entire body, or at least five percent, but less than 
20 percent, of exposed areas, or if intermittent systemic 
therapy has been required for a total duration of less than 
six weeks during the past 12-month period.  

The available evidence indicates that the extent of any tinea 
pedis with onychomycosis is limited to onychomycosis on the 
nails of the fifth toes of each foot, and cracking of the 
plantar surface of the toes.  This area is not exposed, and 
cannot be considered extensive, since it is confined to the 
toes.  The Board finds, therefore, that the criteria for a 
compensable rating, based on the criteria in effect prior to 
August 2002, are not met.

On consideration of the revised rating criteria, the evidence 
does not show that the veteran has received any systemic 
treatment, or that the area affected involves an exposed area 
of the skin.  The plantar surface of the toes, including the 
nails on the fifth toes, does not constitute at least five 
percent of the total area of the body.  On observation, that 
area represents less than 20 percent of the entire area of 
the foot which, in comparison to the trunk, head, and 
remaining extremities, is less than 20 percent of body area.  
The Board also finds, therefore, that the criteria for a 
compensable rating, based on the revised rating criteria, are 
not met.

Because consideration of neither the original or revised 
rating criteria results in a compensable rating, the Board 
finds that neither version of the regulation is more 
favorable to the veteran.  See VAOPGCPREC 3-00.  For the 
reasons shown, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for tinea 
pedis with onychomycosis.
The benefit sought on appeal is accordingly denied.


ORDER

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for bilateral defective vision, including optic 
atrophy in the left eye, is denied.

New and material evidence not having been submitted, the 
request to reopen the claim of entitlement to service 
connection for bilateral hallux valgus is denied.

The claim of entitlement to a compensable disability rating 
for tinea pedis with onychomycosis is denied.


________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

